DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4-20 are currently pending. Claims 1 and 9 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-8 and 16-20 are further rejected due to their dependency to claim 1.
Claim 1 recites “wherein a region…is configured to be preshaped to impart a lateral deflection to said distal portion of said first and said second guidewires, respectively” in lines 22-24. If the region is preshaped, it is unclear how the second guidewire can move between the first, second, and third states. It is unclear what “preshaped” means. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 (US Pub No. 2009/0259298 – previously cited) in view of Ham et al. ‘667 (US Patent No. 5,456,667 – previously cited) further in view of Arenas et al. ‘249 (US Patent No. 4,676,249 – previously cited) further in view of Chen et al. ‘989 (US Pub No. 2008/0064989 – previously cited).
Regarding claim 1, Mayberry et al. ‘298 teaches a double guidewire (Fig 12A-12C and [0112]) comprising:
a first guidewire (hollow guidewire sheath 216) comprising an elongated flexible shaft and having a distal portion that terminates in a distal tip (Figs. 12A, 12C show sheath 216 slightly bent, indicating that sheath 216 is flexible. The distal tip can be interpreted as the wavy line between sheath 216 and inner core wire 218.), and first guidewire being a hollow guidewire having a central lumen extending along a length of said first guidewire (Sheath 216 is hollow.); and
a second guidewire (inner core wire 218) comprising an elongated flexible shaft and having a distal portion that terminates in a distal tip (Figs. 12A, 12C show wire 218 slightly bent, indicating that wire 218 is flexible. The distal tip can be seen at the end of wire 218.), and second guidewire being deployed within said central lumen of said first guidewire, wherein the distal tips of the first guidewire and the second guidewire are distinct (see Figs. 12A ,12C);
a first state in which said distal tip of said second guidewire is adjacent to said distal tip of said first guidewire (Figs. 14-16 and [0124], [0129]; Inner core wire 218 
a second state in which at least part of said distal portion of said second guidewire is advanced beyond the distal tip of said first guidewire (see Figs. 12A, 12C, 19, 20 and [0124], [0137]), and
a third state in which said distal tip of said second guidewire is withdrawn proximally along said central lumen of said first guidewire so as to leave empty a part of said central lumen along at least part of said distal portion of said first guidewire ([0124]);
Mayberry et al. ‘298 teaches all of the elements of the current invention as mentioned above except for said distal portion of said second guidewire comprising a deflectable helical coil.
Ham et al. ‘667 teaches that a distal portion of a guidewire can have a conventional structure with a core member extending through a helical coil to a plug (Column 6 Lines 5-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal portion of said second guidewire of Mayberry et al. ‘298 to include a deflectable helical coil as Ham et al. ‘667 teaches that it is well-known in the art to include a helical coil with a guidewire, as the modification would be applying a known technique to a known device ready for improvement to yield predictable results.
Mayberry et al. ‘298 in view of Ham et al. ‘667 teaches all of the elements of the current invention as mentioned above except for except for said distal portion of said first guidewire comprising a deflectable helical coil, an adjuster mechanism mechanically linked to a proximal portion of at least said second guidewire, said adjuster mechanism being operable to displace said second guidewire longitudinally relative to said first guidewire between different states; a region of said distal portion of each of said first and second guidewires, wherein said region of said distal portion adjacent to said distal tip of said first guidewire has a first length, and wherein, when said region of said distal portion adjacent 
Arenas et al. ‘249 teaches an elongate flexible coiled wire body 14 (Figs. 1-6 and Column 3 Line 59 – Column 4 Line 7). Arenas et al. ‘249 also teaches a knurled knob 22 attached to a core wire 17 (Column 4 Lines 41-63) that provides a means for the manipulation of a stiffening member 23 and determines the position of the stiffening member 23 with respect to a cap 12 (Column 5 Lines 26-33). In Figs. 1, 2, cap 12 and hemisphere end 20 are adjacent to each other, which could be interpreted as a first length. When multi-mode guidewire 10 moves from Figs. 1, 2 to Figs. 3-6, core wire 17 is retracted, which deflects guidewire 10. The space between cap 12 and hemisphere end 20 in Figs. 3-6 is longer than the space between cap 12 and hemisphere end 20 in Figs. 1, 2. The space between cap 12 and hemisphere end 20 in Figs. 3-6 is interpreted as a second length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 to include a deflectable helical coil as Arenas et al. ‘249 teaches. Doing so would aid in maneuvering the guidewire through a vessel. Furthermore, the modification to Mayberry et al. ‘298 would merely be combining prior art elements according to known methods to yield predictable results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 to include an adjuster mechanism as Arenas et al. ‘249 teaches this will aid in facilitating rotational and longitudinal manipulation an inner guidewire (Column 4 Lines 64-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double 
Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 teaches all of the elements of the current invention as mentioned above except for wherein a region of said distal portion of each of said first and said second guidewires is configured to be preshaped to impart a lateral deflection to said distal portion of said first and said second guidewires, respectively.
	Chen et al. ‘989 teaches a shaping member 28 may be made from a relatively inelastic material so that a clinician can bend of shape a distal end of a guidewire 10 into a shape that may facilitate navigation of guidewire 10 through the anatomy (Fig. 2 and [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 to include a region of said distal portion of each of said first and said second guidewires is configured to be preshaped as Chen et al. ‘989 teaches this will aid in bending or shaping the distal end of a guidewire into a shape that may facilitate navigation of a guidewire through a patient’s anatomy ([0034]).
Regarding claims 16 and 17, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989 teaches all of the elements of the current invention as mentioned above except for a handle located at a proximal end of said double guidewire, wherein said adjuster mechanism is integrated with said handle; and wherein a proximal portion of said first guidewire is associated with said handle, such that said handle is configured to be used for rotating said first guidewire about its longitudinal axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjuster mechanism of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989 to include a handle as Arenas et al. ‘249 teaches. This will aid in providing manipulation of an inner guidewire.
Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 1, further in view of Herbert ‘736 (US Pub No. 2014/0135736 – previously cited).
Regarding claim 4, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein an external surface of said distal portion of said first guidewire is coated with a hydrophilic coating, and wherein an external surface of said distal portion of said second guidewire is not coated with said hydrophilic coating.
Herbert ‘736 teaches an outer diameter of a catheter can be hydrophilically coated ([0083]) and an inner catheter may optionally be coated with a hydrophilic coating ([0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the external surface of said distal portion of said first guidewire and the external surface of said distal portion of said second guidewire to include a hydrophilic coating and not include a hydrophilic coating, respectively, since Herbert ‘736 teaches that an outer diameter of 
Regarding claims 7 and 8, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 1 teaches all of the elements of the current invention as mentioned above except for wherein an outer diameter of said first guidewire is no greater than 0.014 inch (0.36 mm); and wherein an outer diameter of said first guidewire is no greater than 0.038 inch (0.97 mm).
Herbert ‘736 teaches an outer catheter with a proximal outer diameter from about 0.008” to about 2.00” with a preferred proximal diameter of about 1 mm, or 0.039”, and a preferred distal outer diameter of about 0.93 mm, or 0.037” ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer diameter of said first guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989 to include being no greater than 0.014 inch (0.36 mm) and no greater than 0.038 inch (0.97 mm) as Herbert ‘736 teaches. Doing so would aid in inserting a deflectable catheter into a narrow, tortuous vasculature ([0026]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 1, further in view of Noriega et al. ‘442 (US Pub No. 2006/0074442 – previously cited).
Regarding claim 5, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 1, teaches all of the elements of the current 
Noriega et al. ‘442 teaches a reinforcing wire that can be an at least partially flattened strip of stainless steel that is positioned between an inner tube and coils (Fig. 3A and [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 1, to include a metal strip as Noriega et al. ‘442 teaches that this will aid in retaining shape and providing for deflection or steering of a distal end ([0102]).
Regarding claim 6, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein said second guidewire further comprises a tapered metal core extending within said helical coil of said distal portion of said second guidewire and permanently attached to said helical coil of said distal portion of said second guidewire at said distal tip of said second guidewire.
Noriega et al. ‘442 teaches a reinforcing wire that can be an at least partially flattened strip of stainless steel that is positioned between an inner tube and coils (Fig. 3A and [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 1, to include a metal core as Noriega et al. ‘442 teaches that this will aid in retaining shape and providing for deflection or steering of a distal end ([0102]). It is noted that the Applicant has failed to provide details In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claims 9, 10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249.
Regarding claim 9, Mayberry et al. ‘298 teaches a method of performing a surgical procedure on a patient (Fig 12A-12C and [0112]) comprising the steps of:
providing a double guidewire comprising:
a first guidewire (hollow guidewire sheath 216) comprising an elongated flexible shaft and having a distal portion that terminates in a distal tip (Figs. 12A, 12C show sheath 216 slightly bent, indicating that sheath 216 is flexible. The distal tip can be interpreted as the wavy line between sheath 216 and inner core wire 218.), the first guidewire being a hollow guidewire having a central lumen extending along a length of said first guidewire (Sheath 216 is hollow.); and
a second guidewire (inner core wire 218) comprising an elongated flexible shaft and having a distal portion that terminates in a distal tip (Figs. 12A, 12C show wire 218 slightly bent, indicating that wire 218 is flexible. The distal tip can be seen at the end of wire 218.), the second guidewire being deployed within said central lumen of said first guidewire, wherein the distal tip of the first guidewire and the second guidewire are distinct (see Figs. 12A ,12C);
a first state in which said distal tip of the second guidewire is adjacent to the distal tip of the first guidewire (Figs. 14-16 and [0124], [0129]; Inner core 
a second state in which at least part of said distal portion of said second guidewire is advanced beyond the distal tip of said first guidewire (see Figs. 12A, 12C, 19, 20 and [0124], [0137]), and
a third state in which said distal tip of said second guidewire is withdrawn proximally along said central lumen of said first guidewire so as to leave empty a part of said central lumen along at least part of said distal portion of said first guidewire ([0124]); and
introducing the double guidewire into a bodily lumen of the patient and navigating the double guidewire within the bodily lumen to reach a target location (Abstract).
Mayberry et al. ‘298 teaches all of the elements of the current invention as mentioned above except for said distal portion of said second guidewire comprising a deflectable helical coil.
Ham et al. ‘667 teaches that a distal portion of a guidewire can have a conventional structure with a core member extending through a helical coil to a plug (Column 6 Lines 5-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal portion of said second guidewire of Mayberry et al. ‘298 to include a deflectable helical coil as Ham et al. ‘667 teaches that it is well-known in the art to include a helical coil with a guidewire, as the modification would be applying a known technique to a known device ready for improvement to yield predictable results.
Mayberry et al. ‘298 in view of Ham et al. ‘667 teaches all of the elements of the current invention as mentioned above except for the distal portion of the first guidewire comprising a deflectable helical coil, an adjuster mechanism mechanically linked to a proximal portion of at least said second guidewire, said adjuster mechanism being operable to displace said second guidewire 
Arenas et al. ‘249 an elongate flexible coiled wire body 14 (Figs. 1-6 and Column 3 Line 59 – Column 4 Line 7). Arenas et al. ‘249 also teaches a knurled knob 22 attached to a core wire 17 (Column 4 Lines 41-63) that provides a means for the manipulation of a stiffening member 23 and determines the position of the stiffening member 23 with respect to a cap 12 (Column 5 Lines 26-33). In Figs. 1, 2, cap 12 and hemisphere end 20 are adjacent to each other, which could be interpreted as a first length. When multi-mode guidewire 10 moves from Figs. 1, 2 to Figs. 3-6, core wire 17 is retracted, which deflects guidewire 10. The space between cap 12 and hemisphere end 20 in Figs. 3-6 is longer than the space between cap 12 and hemisphere end 20 in Figs. 1, 2. The space between cap 12 and hemisphere end 20 in Figs. 3-6 is interpreted as a second length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 to include a deflectable helical coil as Arenas et al. ‘249 teaches. Doing so would aid in maneuvering the guidewire through a vessel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the double guidewire of Mayberry et al. ‘298 in view of Ham et al. ‘667 to include an adjuster mechanism as Arenas et al. ‘249 teaches this will aid in facilitating rotational and longitudinal manipulation an inner guidewire (Column 4 Lines 64-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 10, Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249 teaches selectively displacing the second guidewire relative to the first guidewire so that the distal portion of the second guidewire extends beyond the distal tip of the first guidewire (Figs. 12A, 12C and [0124]).
Regarding claim 12, Mayberry et al. ‘298 teaches rotating at least the first guidewire about its longitudinal axis ([0068]; Outer sheath 128 includes concentric guidewire assembly 214.).
Regarding claim 15, Mayberry et al. ‘298 teaches wherein the bodily lumen comprises a blood vessel (Abstract).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249 further in view of Herbert ‘736.
Regarding claim 11, Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249 teaches all of the elements of the current invention as mentioned above except for advancing along the double guidewire an “014-compatible” over-the-wire device selected from the group consisting of: an angioplasty balloon and an expandable stent.
Herbert ‘736 teaches an outer catheter with a proximal outer diameter from about 0.008” to about 2.00” with a preferred proximal diameter of about 1 mm, or 0.039”, and a preferred distal outer diameter of about 0.93 mm, or 0.037” ([0072]). One or more lumens (for delivery or balloon inflation) can be added in parallel along the length of the outer catheter body ([0071]), such as an angioplasty balloon ([0096]).
 to include an “014-compatible” over-the-wire device selecting from the group consisting of: an angioplasty balloon and an expandable stent as Herbert’ 736 teaches. Doing so would aid in inserting a deflectable catheter into a narrow, tortuous vasculature ([0026]). The angioplasty balloon would aid in widening a vessel to increase blood flow.
Regarding claim 13, Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249 teaches all of the elements of the current invention as mentioned above except for transitioning between a locked position, to prevent the adjuster mechanism from displacing the second guidewire from the first state to the second state, and an unlocked position, to allow the adjuster mechanism to displace the second guidewire between the first state and the second state.
Herbert ‘736 teaches a locking assembly to lock the position of an inner member with respect to an outer member ([0017]). When an end cap is fully opened, an inner catheter is free to move axially resulting in a distal tip deflection. The cap can be tightened to any point in the deflection process to clamp and hold the inner catheter in position and thereby lock the tip in place ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjuster mechanism of Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249 to include a locked position and an unlocked position as Herbert ‘736 teaches that this will aid in holding an inner catheter in position in the locked position and allowing free movement of the inner catheter in the unlocked position ([0056]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249, as applied to claim 9, further in view of Kratz et al. ‘417 (US Pub No. 2006/0167417 – previously cited).
Regarding claim 14, Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for cutting a proximal portion of at least said first guidewire, to allow removal of a handle from said double guidewire.
Kratz et al. ‘417 teaches a cutter which automatically cuts or slits a body of a catheter/sheath longitudinally as it is withdrawn past the cutter, while a retainer portion of a device holds a hub of the outer catheter/sheath in its desired positon and while the thumb of the physician holds a proximal end portion ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mayberry et al. ‘298 in view of Ham et al. ‘668 further in view of Arenas et al. ‘249, as applied to claim 9, to include cutting a proximal portion as Kratz et al. ‘417 teaches that this will aid in stabilizing or holding an elongated intravascular instrument ([0001]) at a desired position ([0035]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 16, further in view of Lichtenberg ‘348 (US Pub No. 2006/0106348 – previously cited).
Regarding claim 18, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 16, teaches all of the elements of the current invention as mentioned above except for wherein said handle comprises a safety ring configured to be transitioned between a locked position, to prevent said adjuster mechanism from displacing said second guidewire from said first state to said second sate, and an unlocked position, to allow said adjuster mechanism to displace said second guidewire between said first state and said second state.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 16, to include a safety ring as Lichtenberg ‘348 teaches that this will aid in having a safety position that will allow an inner tube to be within an outer tube to hold the inner tube in place ([0028]).
Regarding claim 19, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989 further in view of Lichtenberg ‘348, as applied to claim 18, teaches all of the elements of the current invention as mentioned above except for wherein said safety ring includes a slot, and said adjuster mechanism includes a radially-projecting part, and wherein when said safety ring is in the unlocked position, said slot is aligned with said radially-projecting part.
Lichtenberg ‘348 teaches rotating a lock, which includes a cylindrical projection or knob, into a longitudinal slot section to allow a bushing to contact a receiver end and rotating a lock into a transverse slot section that provides a camming action which further compresses the bushing against the receiver ([0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety ring of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989 further in view of Lichtenberg ‘348, as applied to claim 18, to include a slot, and said adjuster mechanism includes a radially-projecting part, and wherein when said safety ring is in the unlocked position, said slot is aligned with said radially-projecting part as Lichtenberg ‘348 teaches that this will aid in having a safety position that will allow an inner tube to be within an outer tube to hold the inner tube in place ([0028]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 16, further in view of Kratz et al. ‘417.
Regarding claim 20, Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 16, teaches all of the elements of the current invention as mentioned above except for wherein said handle includes a cutter configured to cut a proximal portion of at least said first guidewire, to allow removal of said handle from said double guidewire.
Kratz et al. ‘417 teaches a cutter which automatically cuts or slits a body of a catheter/sheath longitudinally as it is withdrawn past the cutter, while a retainer portion of a device holds a hub of the outer catheter/sheath in its desired positon and while the thumb of the physician holds a proximal end portion ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified said handle of Mayberry et al. ‘298 in view of Ham et al. ‘667 further in view of Arenas et al. ‘249 further in view of Chen et al. ‘989, as applied to claim 16, to include cutting a proximal portion as Kratz et al. ‘417 teaches that this will aid in stabilizing or holding an elongated intravascular instrument ([0001]) at a desired position ([0035]).
Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection do not clarify what it means to be “preshaped to impart a lateral deflection.” The specification does not define what “preshaped” means. The region of the distal portion of the guidewire could be preshaped but still be rigid. For example, the first and second guidewires could also be considered as “preshaped” into their oblong structure and are still rigid. Furthermore, it is unclear how the guidewire could move between the first, 
Applicant argues that Mayberry fails to teach the second wire having a flexible distal tip. Examiner respectfully disagrees. Figs. 13 and 14 show that the sheath 216 is flexible, as it goes with the curvature of the abdominal aorta 30. [0122] of Mayberry also mentions that sheath 216 is made of a flexible material. Thus, there is a reason and motivation to combine the double guidewire of Mayberry with the additional cited references. As such, Applicant’s arguments are not persuasive and the 35 U.S.C. 103 rejections have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791